DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
In addressing the rejection ground, each claim may not have been separately discussed to the extent the claimed features are the same as or similar to the previously-discussed features; the previous discussion is construed to apply for the other claims in the same or similar way.
	 
Claim Objections
Claims 7-10 are objected to because of the following informalities:  
Claim 7 recites a phrase “controlling an output current of the current generation circt according to”. The phrase should be recited as --controlling an output current of the current generation circuit according to--. 
Claims 8-10 are objected to based on the dependency form claim 7.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “the VCO comprises one core module”, which renders the claim indefinite. It’s unclear whether “one core module” refers to a core module recited in claim 7, another duplicate core module of the core module in claim 7, a core module comprising different elements, or something else. 
Similarly, Claim 9 recites “the VCO comprises a plurality of core modules”, which renders the claim indefinite. It’s unclear whether “a plurality of core modules” refers to each core modules is a duplicate core module in claim 7, each core module comprising different elements than the core module in claim 7, a plurality of core modules comprising the core module in claim 7, a plurality of core modules that are not related to the core module recited in claim 7, or something else.
Claim 10 is rejected based on the dependency from claim 9.
Further clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. (US 2013/0257547) in view of Gao et al. (US 9,401,724).

Regarding claim 7, Arai discloses a method [e.g. figs. 15/1, 3] for calibrating a VCO [e.g. 12, 13] in a phase-locked loop [e.g. 2/1 fig. 15/1], wherein the VCO comprises at a core module [e.g. fig. 3]; the core module comprises a current generation circuit [e.g. 32], an inductor [e.g. L], a coarse-tuning capacitor array [e.g. 30], a first fine-tuning capacitor array [e.g. Cf1a, SWf1, Cf1b], a second fine-tuning capacitor array [e.g. Cf2a, SWf2, Cf2b], a filter [e.g. 12], and an amplification circuit [e.g. MN1/MN2/Mp1,Mp2]; the current generation circuit is connected to the inductor; the inductor, the coarse-tuning capacitor array, the first fine-tuning capacitor array, the second fine-tuning capacitor array and the amplification circuit are connected in parallel [see fig. 3]; an input of the filter acts as an input of the VCO; an input of the filter is connected to the first fine-tuning capacitor array [e.g. via 12] and an output of the filter is connected to the second fine-tuning capacitor array; the method comprising: acquiring [e.g. 2/1 fig. 15/1] a frequency of an output signal of the VCO, and calibrating the frequency of the output signal of the VCO according to an expected frequency [e.g. the target value, see at least para. 0086; or Fref]; acquiring [e.g. 2/1 fig. 15/1] frequency control parameters [e.g. CNT, Ffb, Fref/the output of counter 15] of the VCO at a current signal frequency; and acquiring [e.g. 2/1 fig. 15/1] amplitude control parameters [e.g. CS/Iset] and gain control parameters [e.g. FC] according to the frequency control parameters; controlling [e.g. 2/1 fig. 15/1] an output current of the current generation circt according to the amplitude control parameters to control an amplitude of the output signal of the VCO: controlling [e.g. 2/1 fig. 15/1] a capacitance of the first-tuning .

Claim 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. (US 10,715,158) in view of Arai et al. (US 2013/0257547)  and Gao et al. (US 9,401,724).
	
Regarding claim 7, Joshi discloses a method [e.g. fig. 4] for calibrating a VCO [see 406, 101 fig. 1, 4] in a phase-locked loop [e.g. fig. 4], wherein the VCO comprises at a core module [e.g. 406, 101 fig. 4/202 fig. 2/101 fig. 1]; the core module comprises a current generation circuit [e.g. 202], an inductor [e.g. 204], a coarse-tuning capacitor array [e.g. 30], a first fine-tuning capacitor array [e.g. Cf1a, SWf1, Cf1b], a second fine-tuning capacitor array [e.g. Cf2a, SWf2, Cf2b], a filter [e.g. 406], and an amplification circuit [e.g. 210, 212]; the current generation circuit is connected to the inductor; an input of the filter acts as an input of the VCO; the method
comprising: acquiring [e.g. 114] a frequency of an output signal of the VCO, and calibrating [e.g. 116] the frequency of the output signal of the VCO according to an expected frequency [e.g. target frequency]; acquiring frequency control parameters [e.g. any one or two or three bits of 
Joshi does not disclose a coarse-tuning capacitor array, a first fine-tuning capacitor array, a second fine-tuning capacitor array; the inductor, the coarse-tuning capacitor array, the first fine-tuning capacitor array, the second fine-tuning capacitor array and the amplification circuit are connected in parallel; an input of the filter is connected to the first fine-tuning capacitor array and an output of the filter is connected to the second fine-tuning capacitor array (analogous to Joshi does not discloses coarse and fine DACs comprise capacitor arrays). However, it’s well-known to utilize capacitor arrays for coarse and fine DACs. For example, Arai discloses coarse and fine DACs comprise capacitor arrays: a coarse-tuning capacitor array [e.g. 30], a first fine-tuning capacitor array [e.g. Cf1a, SWf1, Cf1b], a second fine-tuning capacitor array [e.g. Cfna, SWfn, Cfnb], such that the combination discloses a coarse-tuning capacitor array, a first fine-tuning capacitor array, a second fine-tuning capacitor array; the inductor, the coarse-tuning capacitor array, the first fine-tuning capacitor array, the second fine-tuning capacitor array and the amplification circuit are connected in parallel; an input of the filter is connected to the first 

Regarding claim 8 (as best understood), the combination discussed above discloses the method of claim 7, wherein the VCO comprises one core module [e.g. 406, 101 fig. 4 (after the combination) Joshi]; the calibrating the frequency of the output signal of the VCO according to the expected frequency comprises: comparing the frequency of the output signal of the VCO with the expected frequency; if the frequency of the output signal of the VCO is greater than the expected frequency, adjusting the frequency control parameters output to the core module to decrease the frequency of the output signal of the core module until the frequency of the output signal is the expected frequency; and if the frequency of the output signal of the VCO is less than the expected frequency, adjusting the frequency control parameters output to the core module to increase the frequency of the output signal of the core module until the frequency of the output signal is the expected frequency [see the corresponding description of figs. 1, 3, specifically at 
Regarding claim 9 (as best understood), the combination discussed above discloses the method of claim 7, wherein the VCO comprises a plurality of core modules [e.g. 104a-104b fig. 1]; the acquiring the frequency of the output signal of the VCO, and calibrating the frequency of the output signal of the VCO according to the expected frequency, comprising: acquiring [e.g. 114 Joshi] the frequency of the output signal of a first core module in the VCO, and comparing the frequency of the output signal of the first core module with the expected frequency [see at least steps 502, 504, 514; specifically, (At step 502,) The calibration module 116 may obtain the first and second frequency ranges from the first and second VCOs 104a and 104b. At step 504, a check is performed to determine whether the target frequency is within the first frequency range. The calibration module 116 may compare the target frequency with the first frequency range to perform the check. If at step 504, it is determined that the target frequency is within the first frequency range, then step 506 is performed. However, if at step 504, it is determined that the target frequency is outside the first frequency range, then step 514 is performed.  At step 514, a check is performed to determine whether the target frequency is within the second frequency range. The calibration module 116 may compare the target frequency with the second frequency range to perform the check. If at step 514, it is determined that the target frequency is within the second frequency range, then step 516 is performed. Joshi]; if the frequency of the output signal is different to the expected frequency, adjusting the frequency control parameters output to the first core module to adjust the frequency of the signal output of the first core module; if all frequencies of the output signals of the first core module are different to the expected frequency, sequentially scanning the frequencies of the output signals of the remaining core modules until 
Regarding claim 10 (as best understood), the combination discussed above discloses the method of claim 9, wherein the acquiring the frequency control parameters of the VCO at the current signal frequency further comprises: enabling the core module whose output frequency is the same with the expected frequency and disabling the remaining core modules [the output is only from the selected VCO, e.g. the second VCO, after the calibration].

Allowable Subject Matter
Claims 1, 4-5 are allowed.
Response to Arguments
The amendments filed on 05/07/2021 have been addressed in the above sections. In addition, Applicant's arguments have been fully considered but they are not persuasive. Applicant argues that “Further, claim 5 has been rewritten in independent form including all of the limitations of the base claim 1 and amended to incorporate all the limitations of original claim 6 and exclude the scope of comprising only one core module. As claim 6 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if exclude the scope of comprising only one core module in line 1, amended claim 5 is allowable. Furthermore, claim 7 has been amended to incorporate all the allowable matter as recited in original claims and 6. Claim 7 is allowable for at least the same 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207.  The examiner can normally be reached on M-F Flexible 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK C CHEN/Primary Examiner, Art Unit 2842